                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 DANIEL RODONI,

              Plaintiff,                                   ORDER
 V.


 ROYAL OUTDOOR PRODUCTS,
 INC., WESTLAKE CHEMICAL
 CORPORATION, ROYAL GROUP
 INC., AXIALL CORPORATION, THE
 HOME DEPOT, INC., U.S.A., INC.,
 and JOHN DOES 1 THROUGH 10,

              Defendants.


      Before the Court is Defendants' (Royal Outdoors, Royal Group, Westlake

Chemical, and Axiall Corporation) Motion to Dismiss (Doc. 5) for lack of personal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). Plaintiff Daniel

Rodoni contests only the dismissal of Royal Outdoors and Royal Group

(collectively "Royal Defendants"). The Court will therefore grant the motion as to

Defendants Westlake Chemical and Axiall Corporation without prejudice. For the

reasons explained, the Court denies the motion as to Royal Defendants subject to

renewal after jurisdictional discovery.
                                         Background

       On April 4, 2015 Rodoni was socializing on his cousin's balcony when the

railing gave way, causing him to fall from the second-story deck onto the

pavement below. (Doc. 1-1 at 4-5.) Rodoni alleges that Royal Defendants

designed the polyvinyl chloride railing using an incompatible adhesive which

caused it to break. (Id. at 5.) The railing was designed outside of Montana but

purchased within the State. 1

                                    Standard of Review

       "Where a defendant moves to dismiss a complaint for lack of personal

jurisdiction, the plaintiff bears the burden of demonstrating that jurisdiction is

appropriate." Schwarzenegger, 374 F.3d at 800 (citing Sher v. Johnson, 911 F.2d

1357, 1361 (9th Cir. 1990)). The plaintiffs pleading and affidavits "need only

make a prima facie showing of jurisdictional facts." Id. In circumstances where

the jurisdictional question is complex or factually contested, a court may defer a

final ruling until the parties complete discovery on the issue. E.g., Holland

America Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 454 (9th Cir. 2007); El-



       1
          Rodoni asserts that this railing was purchased at Home Depot in Missoula, Montana,
and though Home Depot, who is not a party to this motion, disputes this allegation, for the
Court's present purpose, it will take this fact as true. See Schwarzenegger v. Fred Martin Motor
Co. , 374 F.3d 797, 800 (9th Cir. 2004) ("Conflicts between parties over statements contained in
affidavits must be resolved in the plaintiff's favor." (citing AT&T v. Compagnie Bruxelles
Lambert, 94 F.3d 586, 588 (9th Cir. 1996)).



                                                2
Fad/ v. Cent. Bank ofJordan, 75 F.3d 668,670 (D.C. Cir. 1996), abrogated on

other grounds by Samantar v. Yousuf, 560 U.S. 305 (2010); 4 Procedural Aspects

of Personal Jurisdiction, 4 Fed. Prac. & Proc. Civ. § 1067.6 (4th ed. 2011).

                                      Discussion

        Personal jurisdiction is an individual liberty protected by the due process

clause. Ins. Corp. ofIr. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702

(1982). For a federal court to exercise personal jurisdiction over a nonresident

defendant, two requirements must be met: jurisdiction must be proper under the

state's long arm statute, and jurisdiction must satisfy the constitutional standard.

Schwarzenegger, 374 F.3d at 800. Royal Defendants move to dismiss on both

accounts. Only specific jurisdiction is at issue in this motion. (Doc. 7 at 7.)

   I.      Montana's Long Arm Statute

        Montana' s long arm statute permits jurisdiction over any defendant who

commits seven enumerated acts, including one who commits "any act resulting in

accrual within Montana of a tort action." Mont. R. Civ. P. 4(b)(l)(B).

        Royal Defendants argue that the alleged design defect did not "accrue" in

Montana where the only "event [that occurred] in Montana was the injury to"

Rodoni. (Doc. 6 at 9.) Royal Defendants cite Tackett v. Duncan, 334 P.3d 920

(Mont. 2014), as well as this Court's decision in Ascencio v. Phillips Agency, Inc. ,

No. CV 16-64-M-DLC, 2016 WL 9461796 (D. Mont. Aug. 16, 2016), for the



                                           3
proposition that Montana law requires more than mere injury within the State to

"establish accrual of a tort action" in satisfaction of its long arm statute. (Id. at 10.)

      Rodoni, on the other hand, cites to Bendure v. Star Targets, No. CV-14-89-

BLG-APW-CSO, 2016 WL 829912 (D. Mont. Mar. 1, 2016), and Joss v.

Bridgestone Corp., No. CV-08-68-BLG-RFC, 2009 WL 1323040 (D. Mont. May

11, 2009), to support his assertion that jurisdiction is proper under Montana's long

arm statute when a design or manufacturing defect causes injury to a plaintiff

within the State. (Doc. 7 at 7- 8.) In response, Royal Defendants argue that

Bendure and Joss are incompatible and therefore superseded by Tackett and

Acencio. (Doc. 12 at 3, 5- 7.) The Court disagrees.

      First and foremost, a federal court interpreting Montana's long arm statute

looks to the Montana Supreme Court's interpretation of it. In Tackett, the Montana

plaintiff alleged that the defendant fraudulently induced him to wire money to

Florida for an inspection of his Florida home. Tackett, 334 P.3d at 923-24.

Reviewing the case under the same "accrual" provision, the Court determined that

the allegedly fraudulent communication did not give rise to jurisdiction where the

contract was intended to be performed entirely out of state, and where the only

conduct that occurred within Montana was that the plaintiff learned of his injury

there. Id. at 928. Similarly in Ascencio, the Montana plaintiff brought a

defamation claim against an out-of-state company that conducted background



                                           4
checks, arguing that she was harmed when the company informed a future-

potential employer of her criminal record. 2016 WL 9461 796, at * 1. This Court

determined that personal jurisdiction was not proper under Montana's long arm

statute because the tort accrued in the location where the service was performed,

not where the plaintiff felt her injury. Id. at *5. It stated, "to determine the place

of accrual, Montana looks not to the location of the injury but to the location of the

injury-causing event." Id. at *4.

       Royal Defendants assume that, in the context of a design defect, the location

of relevance (or the "injury causing event") occurs in the place where the product

was designed. Not so. For not all defectively designed products will fail and cause

injury to consumers. A plaintiff has no cause of action in strict products liability

prior to her injury.

      As explained by Joss, in the context of a design defect, the injury causing

event occurs (and the tort "accrues") when the product injures the consumer. 2009

WL 1323040, at *7- 8. In Joss, the deceased plaintiff alleged a design defect

against a tire manufacturer after the front tire on his Ford pickup exploded and

caused him to lose control of the vehicle. Id. at *2. The Court determined that the

tort accrued in Montana at the time the tire exploded. Id. at *7. This makes sense

because the moment of injury is also the moment that the product disappoints the

consumer's reasonable safety expectations as a result of the "physical harm caused



                                           5
by the defective product." Malcolm v. Evenjlo Co., 217 P.3d 514, 520 (Mont.

2009) (citing Mont. Code Ann. § 27-1- 719; McAlpine v. Rhone- Poulenc Ag Co.,

16 P.3d 1054 (Mont. 2000)). Probing further, the court in Joss went on to explain

that any alternate reading-for example, that "the tort accrued in Japan when

Bridgestone manufactured the tire in question, years before the injury, or that the

tort accrued in Japan at the time the tire was sold,"-to be legally indefensible. Id.

at *7-8; see also Bendure, 2016 WL 829912. This outcome is consistent with

Montana law. See Bunch v. Lancair Intern., Inc., 202 P.3d 784, 795 (Mont. 2009)

(holding that personal jurisdiction was established under Montana's tort accrual

provision over a nonresident airplane-kit manufacturer when the allegedly

defective airplane crashed in Montana killing the plaintiff).

         Here, Rodoni 's design defect claim "accrued" and the "injury causing event

occurred" when Rodoni "gently leaned" against Royal Outdoor Products' railing,

which failed and caused him to fall from a second-story balcony. (Doc. 1-1 at 4-

5.) For this reason, personal jurisdiction is proper under Montana's long arm

statute.

   II.      Constitutional Basis

         Royal Defendants argue that the Constitution prohibits this Court's exercise

of personal jurisdiction because its sole act of placing a product into the "stream of

commerce, without more," is not a valid basis under the due process clause. (Doc.



                                           6
6 at 12 (quoting Holland Am. Line Inc., 485 F.3d at 459).) Rodoni responds that

personal jurisdiction is proper because Royal Defendants engaged in nationwide

product distribution, consistent with Joss. (Doc. 7 at 8- 11.) In the alternative,

Rodoni asks for the opportunity to conduct jurisdictional discovery in order to

"subpoena Royal Defendants' and Defendant Home Depot's customs broker(s) to

ascertain who the importer of record for the defective railing is and to further

subpoena the contracts between Royal Defendants and Defendants Home Depot."

(Doc. 7 at 17.)

      "For a court to exercise personal jurisdiction over a nonresident defendant,

that defendant must have at least 'minimum contacts' with the relevant forum such

that the exercise of jurisdiction 'does not offend traditional notions of fair play and

substantial justice."' Schwarzenegger, 374 F.3d at 801 (quoting Int'! Shoe Co. v.

Washington, 326 U.S. 310,316 (1945) (internal quotation marks and citation

omitted)). In the context of specific jurisdiction, the "minimum contacts"

requirement is satisfied when the following criteria are met:

      (1) The non-resident defendant must purposefully direct his activities
      or consummate some transaction with the forum or resident thereof; or
      perform some act by which he purposefully avails himself of the
      privilege of conducting activities in the forum, thereby invoking the
      benefits and protections of its laws;
      (2) the claim must be one which arises out of or relates to the
      defendant's forum-related activities; and
      (3) the exercise of jurisdiction must comport with fair play and
      substantial justice, i.e. it must be reasonable.



                                           7
Schwarzenegger, 374 F.3d at 802 (citing Lake v. Lake, 817 F.2d 1416, 1421 (9th

Cir. 1987)). Where the plaintiff meets the burden to show that the first two

elements are satisfied, the burden shifts to the defendant to show that a court' s

exercise of jurisdiction would be unreasonable. Id.

      In so-called stream-of-commerce cases, a plaintiff cannot satisfy the

purposeful availment prong by merely showing that a defendant manufacturer

"placed its product into the stream of commerce." Holland Am. Line Inc., 485 F.3d

at 459. "Even a defendant's awareness that the stream of commerce may or will

sweep the product into the forum state does not convert the mere act of placing the

product into the stream of commerce into an act purposefully directed toward the

forum state." Id.

      Where a manufacturer takes no affirmative action to send its products to a

certain locale, either directly or through a distribution agreement, jurisdiction is not

proper. Id. In Holland America Line, the Ninth Circuit found that the plaintiff

(Holland America, a cruise ship company) could not hale the defendants (Wartsila,

the Finnish parent company, and Wartsila Finland, the subsidiary and a

manufacturer of marine engines) into federal court in Washington after the

plaintiffs ship caught fire and sank during a voyage in Tahiti. Id. at 454, 459--60.

The court first determined that Wartsila was not a manufacturer and had not placed

any products into the stream of commerce, nor could the activities of its subsidiary



                                           8
be imputed to it because "as a general rule, where a parent and a subsidiary are

separate and distinct corporate entities, the presence of one ... in a forum state

may not be attributed to the other[.]" Id. at 459 ( citing Doe v. Unocal Corp., 248

F.3d 915,925 (9th Cir. 2001). 2 Turning to Wartsila Finland (the manufacturer),

the court noted that the record was void of any facts indicating that it had taken any

specific action with respect to the forum above and beyond merely placing its

products into the stream of commerce. Id. (citing Asahi Metal Indus. Co. v. Super.

Ct. of Calif., Solano Cty., 480 U.S. 102, 111 (1987)). The court noted that:

        Wartsila Finland sells no products directly into the United States. A
        marketing representative occasionally visits the United States to keep
        cruise lines informed of Wartsila Finland's propulsion system
        offerings, but none of these visits took place in Washington. Although
        Holland America alleges that Wartsila Finland "sends representatives
        to various industry trade shows in Washington," this allegation stems
        from a document demonstrating that employees of Wartsila NA may
        conduct marketing activities on behalfof Wartsila Finland, not that they
        actually do. Similarly, although Holland America alleges that Wartsila
        Finland conducts product training in the United States, the documents
        do not specify a location for this training.




        2
          This is not to say that a subsidiary's activities may never be imputed to the parent
company. See Williams v. Yamaha Motor Co., 851 F.3d 1015, 1023- 25 (9th Cir. 2017) (noting
that Daimler AG v. Bauman, 571 U.S. 117, 134 (2014) impliedly overruled the Ninth Circuit's
prior agency test in the context of establishing specific jurisdiction but recognized that a different
formulation of agency principles may still permit jurisdiction over a parent company when an
agency relationship is formed between parent and subsidiary and the subsidiary's contacts satisfy
jurisdiction).


                                                  9
Id. at 459-60. The court went on to reject the plaintiffs argument that merely

maintaining a passive website which could be accessed in Washington was a

sufficient contact. Id. at 460.

        Rodoni points to Joss as an example of advertising and marketing conduct

that constitute the "something more" needed to satisfy the purposeful

availment/purposeful direction prong. (Doc. 7 at 9- 11.) Joss reasoned that

Bridgestone purposefully directed its activities at Montana insomuch as it

"purposefully intended and directed its activities at every state in this country"

through its ambitious goal "to become a truly global enterprise and to establish the

Bridgestone brand as the undisputed world No, 1 brand." Id. at *1, * 10. Royal

Defendants argue that the Court should reject the conclusion reached in Joss

because its reasoning was expressly rejected by the Supreme Court in J McIntyre

Machinery v. Nicastro, 564 U.S. 873 (2011) (plurality). However, the Court does

not read J McIntyre so broadly. 3

       In J McIntyre a plaintiff brought a products liability suit against a metal

shearing manufacturer. Id. at 877. The plaintiff was injured in New Jersey and

sued J. McIntyre (an English company) in New Jersey. Id. The company did not

market its products in New Jersey nor did it ship them to New Jersey. Id. at 878.


       3
          Though J. McIntyre is a plura]ity opinion, the Ninth Circuit has found it consistent with
prior precedent and therefore useful. Washington Shoe Co. v. A-Z Sporting Goods Inc. , 704 F.3d
668, 673 n.2 (9th Cir. 2012).


                                                10
Rather, it sold to an independent company that transported the products to the

United States. Id. And even though the company attended annual conventions in

the states, its travel to these conventions never took its representative to New

Jersey. Id. There was also evidence that no more than four machines had ever

made it into New Jersey. Id. On these facts, the plurality determined that personal

jurisdiction was not proper because there was no indication that the defendant

engaged in conduct that "targeted" New Jersey. Id. at 886.

       This is a fact-intensive question. Id. On one hand, "a defendant's placing

goods into the stream of commerce 'with the expectation that they will be

purchased by consumers within the forum State' may indicate purposeful

availment" such as where "manufacturers or distributors 'seek to serve' a given

State's market." Id. (citing World- Wide Volkswagen Corp. v. Woodson, 444 U.S.

286,298 (1980)). However, merely being able to foresee that one' s products

might end up in a given state is insufficient. Id. at 882. In illustrating its point, the

opinion provides the following example: where "a small Florida farm [sold] crops

to a large nearby distributor .. .who ... then distribute[d] them to grocers across

the country," jurisdiction would not be appropriate in, say, Alaska, merely because

the company could foresee the possibility that its produce might reach the state.

Id. at 877.




                                           11
      J. McIntyre did not wholesale reject the notion that a corporation with a

national presence cannot be haled into the forum state simply because the

nonresident corporation conducts an aggressive advertising and marketing

campaign in all fifty states, as Royal Defendant suggests. (Doc. 12 at 9.) Its

reasoning is narrower: J. Mcintyre rejected the theory that mere foreseeability, on

its own, satisfies the purposeful direction requirement. When considering the

contacts of a national corporation, the question is not whether the entity does

considerable business across all states, but whether the entity took any action to

"target" the specific state. Moseley v. Suzuki Motor ofAm., Inc., No. 1:17-CV-

00230-DCN, 2018 WL 539330, at *2 (D. Idaho Jan. 24, 2018). It is conceivable

that a national corporation with a national advertising presence might target or

tailor its general advertising campaign to reach an audience within a certain state

thereby exposing itself to jurisdiction.

      For example, one could imagine a national purveyor of agricultural

equipment that specifically increases its advertising efforts to boost sales in

Montana after noticing that Montana farmers tend to prefer a different brand.

Given the particulars, such a company's subsequent advertisements, shipments,

and sales within the state could satisfy the purposeful direction prong where its

mere presence in the national marketplace would otherwise not. See J. McIntyre,

564 U.S. at 886. Jurisdiction could also be proper where a nonresident defendant



                                           12
uses an instate sales agent to advertise and market its products to residents of a

certain state. See Williams v. Yamaha Motor Co. , 851 F.3d 1015, 1023 n.3 (9th

Cir. 2017) (citing Sinatra v. National Enquirer, Inc., 854 F.2d 1191, 1197 (9th Cir.

1988)). "[ A]nd it is the defendant, not the plaintiff, that .. . possesses most of the

information necessary" to establish these facts. Holland Am. Line Inc., 485 F .3d at

461.

       Here, Rodoni alleges that Royal Defendants and Home Depot entered into a

contract for "materials to be furnished in Montana." (Doc. 7 at 8 n.2.) Royal

Groups 2005 Annual Information Form provides that it "typically enters into

strategic joint venture arrangements with local partners in respect of its

international operations." (Id.) Additionally, Royal Group's Annual Information

describes the company as a "leading producer of innovative, attractive, durable and

low-maintenance building and home improvement products for the North

American marketplace." (Doc. 7 at 11.) And that "approximately 9% of Royal

Group's overall sales come from" its home improvement line. (Id.) These facts,

on their own, do not meet the necessary standard to show that Royal Defendants

specifically targeted the Montana home-improvement market. However, given that

the information necessary to establish jurisdiction is entirely controlled by Royal

Defendants, the facts alleged by Rodoni offer a sufficient basis for the Court to

infer that discovery is warranted. It may well be that Home Depot or "the importer



                                           13
or record" acted with Royal Defendants in a "strategic joint venture" to sell its

products to Montanans.4 If a joint venture was created, Rodoni may be able to

show that agency principles impute Home Depot's contacts to Royal Defendants.

Alternatively, Rodoni may uncover facts that suggest that Royal Defendants

specifically targeted Home Depot or other third-party distributors within Montana

or solicited Montana clientele independently of its affiliation with any retailer. The

Court will allow Rodoni the benefit of jurisdictional discovery. 5

       Accordingly, IT IS ORDERED that Defendants' motion (Doc. 5) is

GRANTED in part and DENIED in part. The motion is granted as to Defendants

Westlake Chemical and Axiall Corporation without prejudice. The motion is

denied as to Defendants Royal Outdoors and Royal Group subject to renewal.

Plaintiff shall be allowed to conduct jurisdictional discovery. The Court will issue

a separate scheduling order.
                            ~
       DATED this       ;o     day ofMay, 201




                                             Dana L. Christensen, Chief Judge
                                             United States District Court



       4
          Rodoni additionally points out that there seems to be "a sufficient commonality of
interest" between Home Depot and Royal Defendants as illustrated by the fact that they share the
same counsel in defense of this suit. (Doc. 8 at 17.)
        5
          Because the Court has concluded that discovery is warranted in this matter, it will not
address the parties arguments regarding the second or third prongs of the test at this time.


                                               14
